DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment dated 8/4/2021 has been entered and considered for this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30 and 31 recite “the landmark locations on the target bone define a medial-lateral plane with respect to the [patient/subject]” (emphasis added). The term “medial-lateral plane” is unconventional and not recited in the Specification, let alone defined. The ordinarily skilled artisan would not have been reasonably apprised of the medial-lateral plane”.
In accordance with compact prosecution practice (see MPEP 2173.06) the limitation in question is being construed for purposes of examination as meaning that the landmark locations on the target bone define a medial-lateral axis with respect to the patient/subject which is consistent with the Specification (see ¶ [0051]-[0055] of the Pre-grant publication).
Claims 30 and 31 further recite “the first anatomical orientation and the second anatomical orientation are perpendicular to the medical-later plane” (emphasis added). The term “medical-later plane” is unconventional and not recited in the Specification, let alone defined. The ordinarily skilled artisan would not have been reasonably apprised of the meaning of such term and therefore would not understand the scope of the claim; i.e., it is unclear what plane the first and second anatomical orientations must be perpendicular to in order to read on the limitation of “the first anatomical orientation and the second anatomical orientation are perpendicular to the medical-later plane”.
In accordance with compact prosecution practice (see MPEP 2173.06) the limitation in question is being construed for purposes of examination as meaning that the first and second anatomical orientations are perpendicular sagittal plane which is consistent with the Specification (see ¶ [0055] of the Pre-grant publication which recites that the first plane 420/first anatomical orientation and the second plane 610/second anatomical orientation are both orthogonal/perpendicular to the third plane 620 which coincides with the sagittal plane: “Referring to FIG. 6, the control unit 10 determines orthogonal planes 420, 610, 620. Each of the planes 420, 610, 620 indicates an anatomical orientation of the subject 50. For example, the control unit 10 defines a second plane 610 to be orthogonal to the plane 420 and to include (e.g., extend along) the medial-lateral axis 510. As a result, the plane 610 is oriented parallel to the transverse plane 206 (see FIG. 2) of the subject 50. The control unit 10 defines a third plane 620 to be orthogonal to the plane 420 and the second plane 610, such that the third plane 620 is substantially parallel to the sagittal plane 204 (see FIG. 2) of the subject 50. The control unit 10 can define the third plane 620 at a location in the coordinate system halfway between the locations 520a, 520b, such that the third plane 620 is located to substantially coincide with the sagittal plane 204.”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-20, 22, 30, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jansen et al., US 2004/0230199 A1 (hereinafter “Jansen-1”) in view of Lye, US 2011/0166435 A1 (hereinafter “Lye”) and Jansen et al., US 2006/0100504 A1 (hereinafter “Jansen-2”).
Regarding claim 16, Jansen-1 teaches an apparatus comprising:
one or more processing device (CAS system 50 comprising CAS controller 52, ¶ [0029], Fig. 2); and
one or more data storage devices (database 58, typically the hard disk drive of controller 52, ¶ [0029], Fig. 2) storing instructions that are operable, when executed by the one or more processing devices, to cause the one or more processing devices to perform operations (implied by software: “The CAS controller 52 is equipped with software”, ¶ [0043]; “the CAS controller 52, which is equipped with software”, ¶ [0052]; “appropriate operating software in the controller 52”, ¶ [0091]) comprising:
receiving first intra-operative data indicating landmark locations on a target bone of a patient (“The acetabular coordinate system is digitized with the registration pointer. In a preferred embodiment of the invention, three points are taken on the pelvis 10 to create the acetabular coordinate system. Referring to FIG. 1, there is one point on the iliac crest 12 of the operated side, one point on the contra lateral iliac crest 13, and one point on one of the two pubic tubercles 14 of the pelvis 10., ¶ [0049]),
receiving data indicating a position of a first reference device configured to move with the target bone of the patient (“In Step 108, tracking references (included in the tools 56) are secured to the pelvis 10 and the femur 20. Therefore, both the pelvis 10 and the femur 20 can be tracked for position and orientation in space simultaneously as a function of their respective tracking references, by the CAS system 50 of FIG. 2.”, ¶ [0039]), wherein the first reference device is positioned at one of the landmarks locations1 (since (1) the position/orientation of the target bone (pelvis 10) relative to the sensor apparatus 54 is arbitrary and (2) the purpose of the first reference device (tracking references as part of tools 56) is to track the position/orientation of the target bone via sensor apparatus 54 as discussed above, it is therefore understood that the first reference device is trackable from/while at any arbitrary position/orientation including one of the landmark locations (e.g., iliac crest 12, contra lateral iliac crest 13, or one of the two pubic tubercles 14) as long as it is within the field of view of sensor apparatus 54; it is therefore understood that the one or more processing devices (controller 52) is capable of receiving data indicating the position of the first reference device from/while at one of the landmark locations or any other arbitrary position for that matter as long as the first reference device is within the field of view of the sensor apparatus 54),
determining, while the patient is in a first position, a first anatomical orientation (first plane/frontal plane) of the target bone relative to the first reference device based on the first intra-operative data indicating the landmark locations on the target bone (“The points digitized on the iliac crests 12 and 13 are preferably taken directly on the soft tissue covering the bone pelvis on the iliac crests, as the soft tissue is relatively thin thereon. The point on the pubic tubercle 14 completes a first plane, the frontal plane.” ¶ [0049]; “Supplemental information regarding the frontal plane can be obtained for various postures of a patient. For instance, trackable references can be used to gather information about sitting, standing and walking postures. This information can be used to adjust the orientation of the frontal plane, as these postures can provide information not available from the typical lying posture in which a patient is during surgery. This information can influence the anteversion positioning of the implants.” ¶ [0050]),
determining a second anatomical orientation (second plane/transverse plane) corresponding to the first position of the patient, wherein the second anatomical orientation is perpendicular to the first anatomical orientation (“A second plane, the transverse plane, is perpendicular to the frontal plane and includes the points on the iliac crests.” ¶ [0049]),
registering the first anatomical orientation and the second anatomical orientation to the first reference device (“Supplemental information regarding the frontal plane can be obtained for various postures of a patient. For instance, trackable references can be used to gather information about sitting, standing and walking postures. This information can be used to adjust the orientation of the frontal plane, as these postures can provide information not available from the typical lying posture in which a patient is during surgery. This information can influence the anteversion positioning of the implants.” ¶ [0050]; the second anatomical orientation is therefore registered to the reference device because the first anatomical orientation is registered to the second anatomical orientation because their position and orientation relative to each other is known, i.e., they are perpendicular to each other as discussed above, ¶ [0049]; in other words, the orientation of the transverse plane would be known relative to the reference device; further, see claim 28 of Jansen-1),
determining, while the patient is in a second position, an updated first anatomical orientation and an updated second anatomical orientation based on an updated position of the reference device, the registered first anatomical orientation, and the registered second anatomical orientation (“Supplemental information regarding the frontal plane can be obtained for various postures of a patient. For instance, trackable references can be used to gather information about sitting, standing and walking postures. This information can be used to adjust the orientation of the frontal plane, as these postures can provide information not available from the typical lying posture in which a patient is during surgery. This information can influence the anteversion positioning of the implants.” ¶ [0050]; since the first and second anatomical orientations are registered, adjusting/updating the first anatomical orientation results in an adjustment/update of the second anatomical orientation; in other words, since the frontal and transverse planes are positionally/orientationally linked (i.e., the frontal and transverse planes both include the iliac crest points and are perpendicular to each other), updating one would necessarily mean/require updating the other, and vice versa), and
determining a position of a tool (reamer) relative to the target bone based on the updated first anatomical orientation and/or the updated second anatomical orientation (“Also, the anteversion and inclination of the actuation axis of the reamer, both as a function of the acetabular coordinate system, can be given numerically (e.g., in degrees) to guide the surgeon in the reaming. More precisely, the anteversion is calculated as the angle between an intersection of the acetabular frontal plane and transverse plane and the projection of the axis of the reamer on the acetabular transverse plane, and the inclination is the angle between the reamer axis and a cranial-caudal axis (y) on the sagittal plane of the acetabular coordinate system (Step 116).” ¶ [0063]).

Jansen-1 does not does not teach receiving a pre-operative image of the target bone of the patient, let alone that the determination of the first anatomical orientation is based on the pre-operative image.
Lye teaches receiving a pre-operative image of a target bone of a patient, and determining a first anatomical orientation based on the pre-operative image (“In use, the surgeon firstly ascertains the neutral pelvic tilt angle of the patent's pelvis by forming an x-ray image of the patient's pelvis as viewed from the side. […] The patient's pelvic tilt angle is ascertained from the x-ray image by measurement of the angle between a line 56 representing the vertical and a line 57 extending from the patient's anterior superior iliac spine 54 to the patient's pubic crest 55, as shown on FIG. 8.” ¶ [0128]).
The pelvic tilt is used to calibrate the navigation system (“Once patient's pelvic tilt angle has been ascertained, the reference point of the brace 40, which is in the form of docking station 51, is rotated by the ascertained angle. […] Once the docking station has been rotated by the required angle, the brace 40 is used in the remaining surgical steps in manner described above with reference to the brace illustrated in FIGS. 1 to 3. However, rather than providing a fixed reference that is only suitable for a vertically aligned pelvic (as is the case for brace 3), the docking station 51 of brace 40 provides a reference that has been tailored to the patient's individual requirements as dictated by the measurement of their pelvic tilt.” ¶ [0129]).
The ordinarily skilled artisan would have recognized that by determining the first anatomical orientation of the target bone based on a pre-operative image of the target bone (as taught by Lye) in addition to intra-operative data, the calibration of the navigation system can be more robust due to redundancy (i.e., by determining the first anatomical orientation by different techniques independent of each other; e.g., the results of one used to verify/confirm the results of the other).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Jansen-1 by receiving a pre-operative image of the target bone of the patient and determining the first anatomical orientation further based on the pre-operative image of the target bone, as taught by Lye, in order to improve robustness of the navigation system calibration.

Further, Jansen-1 does not teach determining a plane of a reference surface against which the patient is positioned via a probe contacting at least three locations on the reference surface, wherein the patient is in a first position, wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof, wherein the first position is a predetermined position with respect to 
Further, Jansen-1 does not teach that the determination of the second anatomical orientation is based on second intra-operative data indicating a position on the reference surface adjacent the patient.
Jansen-2 teaches determining a plane of a reference surface against which the patient is positioned (i.e., a plane of an OR table 32, Fig. 2) via a probe contacting at least three locations on the reference surface (registration pointer of tools 36, Fig. 1; ¶ [0039]), wherein the patient is in a first position (the patient is on the OR table), wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof (“The sensor apparatus 14 tracks trackable tools 16 actively or passively for position and orientation, such as a registration pointer, a reference tracker, a reamer or an impactor, whose respective geometries are digitally known, so as to be associated, for instance, to a digital model of an acetabular implant (i.e., a pelvic. implant).” ¶ [0024]; “The registration pointer of the tools 16 has a tip of known configuration such that a position of a point at the tip is calculable as a function of a position and orientation tracking of the registration pointer, using geometry information of the registration pointer. The registration pointer is thus used to register the position of points.” ¶ [0026]), wherein the first position is a predetermined position with respect to the reference surface (¶ [0037]-[0040]).
Jansen-2 further teaches determining a first anatomical orientation based on the plane of the reference surface/second intra-operative data indicating a position on the i.e., positions 34, 36, 38, Fig. 2, which define the plane of the OR table); see ¶ [0024], [0026], [0036]-[0040], [0048].
Jansen-2 teaches an advantage to using a reference surface such as the OR table: “The use of the OR table 32 (FIG. 2) is advantageous in that its plane of reference supports the patient on his/her back, and thus simulates a frontal plane of the patient, this frontal plane being reproducible for each patient. Accordingly, inter-patient comparisons can be made relating to this frontal plane, i.e., the plane of reference of the OR table 32 (FIG. 2).” (¶ [0038]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to further modify the invention of Jansen-1 such that the operations further comprise determining a plane of a reference surface against which the patient is positioned via a probe contacting at least three locations on the reference surface, wherein the patient is in a first position, wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof, wherein the first position is a predetermined position with respect to the reference surface, and further such that the first anatomical orientation is determined based on the plane of the reference surface/second intra-operative data indicating a position on the reference surface adjacent the patient, as taught by Jansen-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to realize the following advantage: The OR table is advantageous in that its plane of reference supports the patient on his/her back, and thus simulates a frontal plane of the patient, this frontal plane being reproducible for each patient. Accordingly, inter-patient 
Since the second anatomical orientation is determined based on the first anatomical orientation as discussed above, the aforementioned modifications would result in the second anatomical orientation being determined based on at least one of an x-ray image and second intra-operative data indicating a position of the reference surface adjacent to the patient because:
(1) the first anatomical orientation is determined based on the pre-operative image, which is an x-ray image, due to the modification in view of Lye and/or
(2) the first anatomical orientation is determined based on second intra-operative data indicating a position of the reference surface adjacent to the patient due to the modification in view of Jansen-2.

Regarding claim 18, Jansen-1 modified by the teachings of Lye and Jansen-2 teaches the invention of claim 16 as discussed above.
Jansen-1 further teaches the operation further comprises:
determining a surgical trajectory based on the first anatomical orientation and the second anatomical orientation (“It is possible to obtain anteversion and/or inclination values of the acetabulum of the patient, to be used as a reference (e.g., comparison basis) later in the surgery. To do so, points are digitized (using a registration pointer from the tools 56) on the generally circular edge of the acetabulum 11 and a plane is defined from these points. A normal to this plane is projected onto the acetabular transverse plane (as defined in Step 116) to give an anteversion angle with the intersection of the acetabular frontal plane and transverse plane. The normal to this plane is projected onto the acetabular sagittal plane (as defined in Step 116) to give an inclination angle with a cranial-caudal axis (y) on the acetabular sagittal plane.” ¶ [0051]);
 determining a position of the tool relative to the surgical trajectory based on the position of the first reference device (“Also, the anteversion and inclination of the actuation axis of the reamer, both as a function of the acetabular coordinate system, can be given numerically (e.g., in degrees) to guide the surgeon in the reaming. More precisely, the anteversion is calculated as the angle between an intersection of the acetabular frontal plane and transverse plane and the projection of the axis of the reamer on the acetabular transverse plane, and the inclination is the angle between the reamer axis and a cranial-caudal axis (y) on the sagittal plane of the acetabular coordinate system (Step 116).” ¶ [0063]); and
outputting data indicating the position of the tool relative to the surgical trajectory (“Also, the anteversion and inclination of the actuation axis of the reamer, both as a function of the acetabular coordinate system, can be given numerically (e.g., in degrees) to guide the surgeon in the reaming.” ¶ [0063]).

Regarding claim 19, Jansen-1 modified by the teachings of Lye and Jansen-2 teaches the invention of claim 18 as discussed above.
Further, Jansen-1 teaches that determining the surgical trajectory comprises determining an orientation at a predetermined inclination angle and a predetermined anteversion angle relative to the first and second anatomical orientation (“It is possible to obtain anteversion and/or inclination values of the acetabulum of the patient, to be used as a reference (e.g., comparison basis) later in the surgery. To do so, points are digitized (using a registration pointer from the tools 56) on the generally circular edge of the acetabulum 11 and a plane is defined from these points. A normal to this plane is projected onto the acetabular transverse plane (as defined in Step 116) to give an anteversion angle with the intersection of the acetabular frontal plane and transverse plane. The normal to this plane is projected onto the acetabular sagittal plane (as defined in Step 116) to give an inclination angle with a cranial-caudal axis (y) on the acetabular sagittal plane.” ¶ [0051]; i.e., anteversion and inclination are determined based on the frontal and transverse plane which read on the first and second anatomical orientations as discussed above regarding claim 16).

Regarding claim 20, Jansen-1 modified by the teachings of Lye and Jansen-2 teaches the invention of claim 16 as discussed above.
Jansen-1 further teaches that the operations further comprise: determining a third anatomical orientation of the patient that is orthogonal to the first and second anatomical orientations (“A third plane, the sagittal plane, is perpendicular to the frontal and transverse planes” ¶ [0049]). Further, since the first and second anatomical orientations are registered to the reference device (see claims 16 and 17 above) and since the third anatomical orientation is registered to the first and second orientations (i.e., it is known that frontal, transverse, and sagittal planes are all perpendicular/orthogonal to each other), then it is understood that the third anatomical orientation is therefore considered registered to the first reference device too (i.e., the orientation of the sagittal plane would be known relative to the patient/first reference device).

claim 22, Jansen-1 modified by the teachings of Lye and Jansen-2 teaches the invention of claim 16 as discussed above.
Jansen-1 further teaches that the receiving the data indicating the position of the first reference device comprises receiving data indicating a position of an electromagnetic field sensor or a fiducial of the first reference device (implied from “The CAS system 50 can operate with active or passive tracking. In a preferred embodiment of the present invention, the sensor apparatus 54 is a NDI Polaris® optical tracking apparatus, with appropriate operating software in the controller 52. With the Polaris® optical tracking apparatus, passive detectable devices, such as retro-reflective spheres, are used in patterns to be tracked in space for position and orientation. Each one of the tools 56 that requires to be tracked has an own detectable pattern.” ¶ [0091]; i.e., the reference device --i.e., “tracking references” as discussed above regarding claim 16-- is tracked by fiducials thereof --i.e., “retro-flective spheres”-- since it is understood that the “tracking references” are included in aforementioned “tools 56”).

Regarding claims 30 and 31, the claims are rejected under §112(b) for indefiniteness and therefore have been construed for purposes of examination as meaning that the landmark locations on the target bone define a medial-lateral axis with respect to the patient/subject; and the first anatomical orientation and the second anatomical orientation are perpendicular to the sagittal plane (see §112(b) rejection above).
Jansen-1 modified by the teachings of Lye and Jansen-2 teaches the invention of claim 16 as discussed above.
i.e., iliac crests 12 and 13 define a medial-lateral axis; see annotated Fig. 1 below).

Jansen-1 further teaches that the first and second anatomical orientations (frontal and transverse planes as discussed above) are perpendicular to the sagittal plane (“A third plane, the sagittal plane, is perpendicular to the frontal and transverse planes”, ¶ [0049]).

Claims 23, 25-27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jansen-1 in view of Jansen-2.
Regarding claim 23, Jansen teaches an apparatus comprising:
one or more processing devices (CAS system 50 comprising CAS controller 52, ¶ [0029], Fig. 2); and
one or more data storage devices (database 58, typically the hard disk drive of controller 52, ¶ [0029], Fig. 2) storing instructions that are operable, when executed implied by software: “The CAS controller 52 is equipped with software”, ¶ [0043]; “the CAS controller 52, which is equipped with software”, ¶ [0052]; “appropriate operating software in the controller 52”, ¶ [0091]) comprising:
receiving first intra-operative data indicating landmark locations on a target bone of a subject (“The acetabular coordinate system is digitized with the registration pointer. In a preferred embodiment of the invention, three points are taken on the pelvis 10 to create the acetabular coordinate system. Referring to FIG. 1, there is one point on the iliac crest 12 of the operated side, one point on the contra lateral iliac crest 13, and one point on one of the two pubic tubercles 14 of the pelvis 10., ¶ [0049]),
receiving data indicating a position of a first reference device attached to the subject and configured to move with the target bone (“In Step 108, tracking references (included in the tools 56) are secured to the pelvis 10 and the femur 20. Therefore, both the pelvis 10 and the femur 20 can be tracked for position and orientation in space simultaneously as a function of their respective tracking references, by the CAS system 50 of FIG. 2.”, ¶ [0039]), wherein the first reference device is positioned at one of the landmarks locations2 (since (1) the position/orientation of the target bone (pelvis 10) relative to the sensor apparatus 54 is arbitrary and (2) the purpose of the first reference device (tracking references as part of tools 56) is to track the position/orientation of the target bone via sensor apparatus 54 as discussed above, it is therefore understood that the first reference device is trackable from/while at any arbitrary position/orientation including one of the landmark locations (e.g., iliac crest 12, contra lateral iliac crest 13, or one of the two pubic tubercles 14) as long as it is within the field of view of sensor apparatus 54; it is therefore understood that the one or more processing devices (controller 52) is capable of receiving data indicating the position of the first reference device from/while at one of the landmark locations or any other arbitrary position for that matter as long as the first reference device is within the field of view of the sensor apparatus 54),
determining, while the subject is in a first position, a first anatomical orientation (first plane/frontal plane) of the target bone based on the first intra-operative data and the position of the first reference device (“The points digitized on the iliac crests 12 and 13 are preferably taken directly on the soft tissue covering the bone pelvis on the iliac crests, as the soft tissue is relatively thin thereon. The point on the pubic tubercle 14 completes a first plane, the frontal plane.” ¶ [0049]; “Supplemental information regarding the frontal plane can be obtained for various postures of a patient. For instance, trackable references can be used to gather information about sitting, standing and walking postures. This information can be used to adjust the orientation of the frontal plane, as these postures can provide information not available from the typical lying posture in which a patient is during surgery. This information can influence the anteversion positioning of the implants.” ¶ [0050]),
determining a second anatomical orientation (second plane/transverse plane) corresponding to the first position of the subject, wherein the second anatomical orientation is perpendicular to the first anatomical orientation (“A second plane, the transverse plane, is perpendicular to the frontal plane and includes the points on the iliac crests.” ¶ [0049]),
registering the first anatomical orientation and the second anatomical orientation to the first reference device (“Supplemental information regarding the frontal plane can be obtained for various postures of a patient. For instance, trackable references can be used to gather information about sitting, standing and walking postures. This information can be used to adjust the orientation of the frontal plane, as these postures can provide information not available from the typical lying posture in which a patient is during surgery. This information can influence the anteversion positioning of the implants.” ¶ [0050]; the second anatomical orientation is therefore registered to the reference device because the first anatomical orientation is registered to the second anatomical orientation because their position and orientation relative to each other is known, i.e., they are perpendicular to each other as discussed above, ¶ [0049]; in other words, the orientation of the transverse plane would be known relative to the reference device; further, see claim 28 of Jansen-1),
determining, while the subject is in a second position, an updated first anatomical orientation and an updated second anatomical orientation based on an updated “Supplemental information regarding the frontal plane can be obtained for various postures of a patient. For instance, trackable references can be used to gather information about sitting, standing and walking postures. This information can be used to adjust the orientation of the frontal plane, as these postures can provide information not available from the typical lying posture in which a patient is during surgery. This information can influence the anteversion positioning of the implants.” ¶ [0050]; since the first and second anatomical orientations are registered, adjusting/updating the first anatomical orientation results in an adjustment/update of the second anatomical orientation; in other words, since the frontal and transverse planes are positionally/orientationally linked (i.e., the frontal and transverse planes both include the iliac crest points and are perpendicular to each other), updating one would necessarily mean/require updating the other, and vice versa), and
determining a position of a tool (reamer) relative to the target bone based on the updated first anatomical orientation and the updated second anatomical orientation (“Also, the anteversion and inclination of the actuation axis of the reamer, both as a function of the acetabular coordinate system, can be given numerically (e.g., in degrees) to guide the surgeon in the reaming. More precisely, the anteversion is calculated as the angle between an intersection of the acetabular frontal plane and transverse plane and the projection of the axis of the reamer on the acetabular transverse plane, and the inclination is the angle between the reamer axis and a cranial-caudal axis (y) on the sagittal plane of the acetabular coordinate system (Step 116).” ¶ [0063]).

Further, Jansen-1 does not teach determining a plane of a reference surface against which the subject is positioned via a probe contacting at least three locations on the reference surface, wherein the subject is in a first position, wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof, wherein the first position is a predetermined position with respect to the reference surface, let alone that the determination of the first anatomical orientation is based on the plane of the reference surface.
Further, Jansen does not teach that the determination of the second anatomical orientation is based on second intra-operative data indicating a position on the reference surface position adjacent to the subject.
Jansen-2 teaches determining a plane of a reference surface against which the patient is positioned (i.e., a plane of an OR table 32, Fig. 2) via a probe contacting at least three locations on the reference surface (registration pointer of tools 36, Fig. 1; ¶ [0039]), wherein the patient is in a first position (the patient is on the OR table) wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof (“The sensor apparatus 14 tracks trackable tools 16 actively or passively for position and orientation, such as a registration pointer, a reference tracker, a reamer or an impactor, whose respective geometries are digitally known, so as to be associated, for instance, to a digital model of an acetabular implant (i.e., a pelvic. implant).” ¶ [0024]; “The registration pointer of the tools 16 has a tip of known configuration such that a position of a point at the tip is calculable as a function of a position and orientation tracking of the registration pointer, using geometry information of the registration pointer. The registration pointer is thus used to register the position of points.” ¶ [0026]), wherein the first position is a predetermined position with respect to the reference surface (¶ [0037]-[0040]). 
Jansen-2 further teaches determining a first anatomical orientation based on the plane of the reference surface/second intra-operative data indicating a position on the reference surface adjacent the patient (i.e., positions 34, 36, 38, Fig. 2, which define the plane of the OR table); see ¶ [0024], [0026], [0036]-[0040], [0048].
Jansen-2 teaches an advantage to using a reference surface such as the OR table: “The use of the OR table 32 (FIG. 2) is advantageous in that its plane of reference supports the patient on his/her back, and thus simulates a frontal plane of the patient, this frontal plane being reproducible for each patient. Accordingly, inter-patient comparisons can be made relating to this frontal plane, i.e., the plane of reference of the OR table 32 (FIG. 2).” (¶ [0038]).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the invention of Jansen-1 such that the operations further comprise determining a plane of a reference surface against which the subject is positioned via a probe contacting at least three locations on the reference surface, wherein the subject is in a first position, wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof, wherein the first position is a predetermined position with respect to the reference surface, and further such that the first anatomical orientations are determined based on the plane of the reference surface/second intra-operative data indicating a position on the reference surface 
Since the second anatomical orientation is determined based on the first anatomical orientation as discussed above, the aforementioned modification would result in the second anatomical orientation being determined based on second intra-operative data indicating a position of the reference surface adjacent to the patient because: the first anatomical orientation is determined based on second intra-operative data indicating a position of the reference surface adjacent to the patient due to the modification in view of Jansen-2.

Regarding claim 25, Jansen-1 modified by the teachings of Jansen-2 teaches the invention of claim 23 as discussed above.
Jansen-1 further teaches the operation further comprises:
determining a surgical trajectory based on the first anatomical orientation and the second anatomical orientation (“It is possible to obtain anteversion and/or inclination values of the acetabulum of the patient, to be used as a reference (e.g., comparison basis) later in the surgery. To do so, points are digitized (using a registration pointer from the tools 56) on the generally circular edge of the acetabulum 11 and a plane is defined from these points. A normal to this plane is projected onto the acetabular transverse plane (as defined in Step 116) to give an anteversion angle with the intersection of the acetabular frontal plane and transverse plane. The normal to this plane is projected onto the acetabular sagittal plane (as defined in Step 116) to give an inclination angle with a cranial-caudal axis (y) on the acetabular sagittal plane.” ¶ [0051]);
 determining a position of the tool relative to the surgical trajectory based on the position of the first reference device (“Also, the anteversion and inclination of the actuation axis of the reamer, both as a function of the acetabular coordinate system, can be given numerically (e.g., in degrees) to guide the surgeon in the reaming. More precisely, the anteversion is calculated as the angle between an intersection of the acetabular frontal plane and transverse plane and the projection of the axis of the reamer on the acetabular transverse plane, and the inclination is the angle between the reamer axis and a cranial-caudal axis (y) on the sagittal plane of the acetabular coordinate system (Step 116).” ¶ [0063]); and
outputting data indicating the position of the tool relative to the surgical trajectory (“Also, the anteversion and inclination of the actuation axis of the reamer, both as a function of the acetabular coordinate system, can be given numerically (e.g., in degrees) to guide the surgeon in the reaming.” ¶ [0063]).

Regarding claim 26, Jansen-1 modified by the teachings of Jansen-2 teaches the invention of claim 25 as discussed above.
Further, Jansen-1 teaches that determining the surgical trajectory comprises determining an orientation at a predetermined inclination angle and a predetermined anteversion angle relative to the first and second anatomical orientation (“It is possible to obtain anteversion and/or inclination values of the acetabulum of the patient, to be used as a reference (e.g., comparison basis) later in the surgery. To do so, points are digitized (using a registration pointer from the tools 56) on the generally circular edge of the acetabulum 11 and a plane is defined from these points. A normal to this plane is projected onto the acetabular transverse plane (as defined in Step 116) to give an anteversion angle with the intersection of the acetabular frontal plane and transverse plane. The normal to this plane is projected onto the acetabular sagittal plane (as defined in Step 116) to give an inclination angle with a cranial-caudal axis (y) on the acetabular sagittal plane.” ¶ [0051]; i.e., anteversion and inclination are determined based on the frontal and transverse plane which read on the first and second anatomical orientations as discussed above regarding claim 16).

Regarding claim 27, Jansen-1 modified by the teachings of Jansen-2 teaches the invention of claim 23 as discussed above.
Jansen-1 further teaches that the operations further comprise: determining a third anatomical orientation of the patient that is orthogonal o the first and second anatomical orientations; and registering the third anatomical orientation to the first reference device (“A third plane, the sagittal plane, is perpendicular to the frontal and transverse planes” ¶ [0049]). Further, since the first and second anatomical orientations are registered to the reference device (see claim 17 above) and since the third anatomical orientation is registered to the first and second orientations (i.e., it is known that frontal, transverse, and sagittal planes are all perpendicular/orthogonal to each other), then it is understood that the third anatomical orientation is therefore considered registered to the reference device too (i.e., the orientation of the sagittal plane would be known relative to the patient/reference device).

Regarding claim 29, Jansen-1 modified by the teachings of Jansen-2 teaches the invention of claim 23 as discussed above.
Jansen-1 further teaches that the receiving the data indicating the position of the first reference device comprises receiving data indicating a position of an electromagnetic field sensor or a fiducial of the first reference device (implied from “The CAS system 50 can operate with active or passive tracking. In a preferred embodiment of the present invention, the sensor apparatus 54 is a NDI Polaris® optical tracking apparatus, with appropriate operating software in the controller 52. With the Polaris® optical tracking apparatus, passive detectable devices, such as retro-reflective spheres, are used in patterns to be tracked in space for position and orientation. Each one of the tools 56 that requires to be tracked has an own detectable pattern.” ¶ [0091]; i.e., the reference device --i.e., “tracking references” as discussed above regarding claim 16-- is tracked by fiducials thereof --i.e., “retro-flective spheres”-- since it is understood that the “tracking references” are included in aforementioned “tools 56”).

Duplicate Claim Warning
Applicant is advised that should one of claims 30 and 31 be found allowable, the other of claims 30 and 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 18-20, 22, 30, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 11 of U.S. Patent No. 9,877,847 B2 in view of Lye, Jansen-1 and Jansen-2.
Claims 16, 18-20, and 22, were previously found to be obvious over claims 1-7 and 11 of U.S. Patent No. 9,877,847 B2 in view of Lye, Jansen-1 and Jansen-2 (see Non-Final Rejection dated 5/13/2021). The claims as presented now remain similar to the claims that were rejected; therefore, the unchanged portions of the claims remain obvious for the same reasons. The meaningful differences between the claims as presented now and the claims as previously rejected are addressed here:
a first reference device configured to move with the target bone of the patient” (claim 1), claim 1 of the reference patent recites “a reference device configured to move with a pelvis of a subject”.
Regarding the limitation of “the first reference device is positioned at one of the landmark locations” (claim 1) this is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond the capability of the one or more processing devices to receive data indicating a position of a first reference device that just so happens to be located at one of the landmark locations. It is understood that the one or more processing devices is capable of receiving data indicating a position of a first reference device that just so happens to be located at one of the landmark locations or any other arbitrary location/position for that matter because (1) the purpose of the reference device is the track the position of the pelvis by being attached thereto and tracking the reference device, and (2) the position of the pelvis relative to the tracking frame of reference is somewhat arbitrary and therefore the position of reference device is somewhat arbitrary; therefore, the reference device must have been able to be trackable from any arbitrary location/position including from one of the landmark locations.
Regarding the limitation of “determining a plane of a reference surface against which the patient is positioned via a probe contacting at least three locations on the reference surface, wherein the patient is in a first position, wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof, wherein the first position is a predetermined position with respect to the reference surface” (claim 1), this is known from Jansen-2 and obvious for the same reasons discussed above in the §103 rejections.
Regarding the limitation of “wherein the second anatomical orientation is perpendicular to the first anatomical orientation” (claim 1), claim 5 of the reference patent recites that the first anatomical orientation comprises the coronal plane and claim 7 of the reference patent recites that the second anatomical orientation comprises the transverse plane. It is noted that these anatomical planes are perpendicular to each other.
Regarding claim 30 and 31, the claims are rejected under §112(b) for indefiniteness and therefore have been construed for purposes of examination as meaning that the landmark locations on the target bone define a medial-lateral axis with respect to the patient/subject; and the first anatomical orientation and the second anatomical orientation are perpendicular to the sagittal plane (see §112(b) rejection above).
Claim 7 of the reference patent recites “wherein receiving data indicating locations on the pelvis comprises receiving data indicating at least two locations on the pelvis that are located substantially along a medial-lateral axis”
claim 5 of the reference patent recites that the first anatomical orientation comprises the coronal plane and claim 7 of the reference patent recites that the second anatomical orientation comprises the transverse plane. It is noted that these anatomical planes are perpendicular to the sagittal plane.
Claims 23, 25-27 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,877,847 B2 in view of Jansen-1 and Jansen-2.
Claims 23, 25-27 and 29, were previously found to be obvious over claims 1-7 and 11 of U.S. Patent No. 9,877,847 B2 in view of Jansen-1 and Jansen-2 (see Non-Final Rejection dated 5/13/2021). The claims as presented now remain similar to the claims that were rejected; therefore, the unchanged portions of the claims remain obvious for the same reasons. The meaningful differences between the claims as presented now and the claims as previously rejected are addressed here:
Regarding the limitation of “a first reference device configured to move with the target bone of the patient” (claim 23), claim 1 of the reference patent recites “a reference device configured to move with a pelvis of a subject”.
Regarding the limitation of “the first reference device is positioned at one of the landmark locations” (claim 23) this is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond the capability of the one or more processing devices to receive data indicating a position of a first reference device that just so happens to be located at one of the landmark locations. It is understood that the one or more processing devices is capable of receiving data indicating a position of a first reference device that just so happens to be located at one of the landmark locations or any other arbitrary location/position for that matter because (1) the purpose of the reference device is the track the position of the pelvis by being attached thereto and tracking the reference device, and (2) the position of the pelvis relative to the tracking frame of reference is somewhat arbitrary and therefore the 
Regarding the limitation of “determining a plane of a reference surface against which the subject is positioned via a probe contacting at least three locations on the reference surface, wherein the subject is in a first position, wherein the probe comprises a second reference device configured to move with the probe for tracking the movement thereof, wherein the first position is a predetermined position with respect to the reference surface” (claim 23), this is known from Jansen-2 and obvious for the same reasons discussed above in the §103 rejections.
Regarding the limitation of “wherein the second anatomical orientation is perpendicular to the first anatomical orientation” (claim 23), claim 5 of the reference patent recites that the first anatomical orientation comprises the coronal plane and claim 7 of the reference patent recites that the second anatomical orientation comprises the transverse plane. It is noted that these anatomical planes are perpendicular to each other.

Claims 16, 18-20, 22, 23, 25-27, and 29-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20, 22-27, and 29 of copending Application No. 15/881,959 (reference application) in view of Jansen-1 and Jansen-2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a navigation technique involving 
This is a provisional nonstatutory double patenting rejection because the patentable indisctinct claims of the reference application have not in fact been patented yet.

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.
Applicant argues that Jansen-1 does not disclose that the first reference device is positioned at one of the landmark locations as recited in the amended claims 16-23.
This argument is not found to be persuasive at least because the first reference surface is not within the scope of the claimed invention as discussed in the rejection above. 
The claim is to an apparatus comprising one or more processing devices and one or more storage devices. The claim does not recite that the apparatus (or any element thereof such as the one or more processing devices or the one or more storage devices) comprises the first reference device. In this sense, the first reference device is positioned at “one of the landmark locations”.
Since (1) the position/orientation of the target bone (pelvis 10) relative to the sensor apparatus 54 is arbitrary and (2) the purpose of the first reference device (tracking references as part of tools 56) is to track the position/orientation of the target bone via sensor apparatus 54 as discussed above, it is therefore understood that the first reference device is trackable from/while at any arbitrary position/orientation including one of the landmark locations (e.g., iliac crest 12, contra lateral iliac crest 13, or one of the two pubic tubercles 14) as long as it is within the field of view of sensor apparatus 54; it is therefore understood that the one or more processing devices (controller 52) is capable of receiving data indicating the position of a first reference device positioned at one of the landmark locations or any other arbitrary position for that matter as long as the first reference device is within the field of view of the sensor apparatus 54.
Regarding the limitation of determining updated first and second anatomical orientations, Applicant argues that Jansen-1 does not disclose updating both the first and second anatomical orientations based on the updated position of the first reference device that moves with the target bone and the registration between the positions as recited in the claims; and that Jansen-1 at best teaches updating a single plane (i.e., frontal plane) based on information from the trackable references.
by virtue of anatomically defined positional/orientational relationship), adjusting/updating the first anatomical orientation results in an adjustment/update of the second anatomical orientation; in other words, since the frontal and transverse planes are positionally/orientationally linked (i.e., the frontal and transverse planes both include the iliac crest points and are perpendicular to each other) and registered, updating one would necessarily mean/require updating the other, and vice versa. As an analogy, consider a ship that headed due North (i.e., bow faces North, stern faces South, port faces West, and starboard faces East). If the ship’s position is adjusted/updated (e.g., by turning the ship via its rudder) so that the bow now faces West, this would necessarily mean/require that stern face East, the port face South, and the starboard face North due to the positional/orientational relationships between bow, sern, port, and starboard of a ship.
Otherwise, updating one without the other (as Applicant appears to suggest Jansen-1 discloses) would break registration between the first and second anatomical orientations and render navigation unsuitable for the precision required of orthopedic surgery. Since the navigation of Jansen-1 is suitable for orthopedic surgery, the ordinarily skilled artisan would have recognized that registration between the first and second anatomical orientations must not have been broken and therefore would have recognized that the second anatomical orientation must have been updated too in order to maintain registration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Costales et al., US 5,921,992
Foley et al., US 6,347,240 B1
Shahidi et al., US 6,442,417 B1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim is to an apparatus comprising one or more processing devices and one or more storage devices. The claim does not recite that the apparatus (or any element thereof such as the one or more processing devices or the one or more storage devices) comprises the first reference device. In this sense, the first reference device is not within the scope of the claimed invention. Therefore, recitation specifying where the first reference device is positioned is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond the capability of the processing device to receive data indicating the position of a first reference device positioned at “one of the landmark locations”.
        2 The claim is to an apparatus comprising one or more processing devices and one or more storage devices. The claim does not recite that the apparatus (or any element thereof such as the one or more processing devices or the one or more storage devices) comprises the first reference device. In this sense, the first reference device is not within the scope of the claimed invention. Therefore, recitation specifying where the first reference device is positioned is considered a recitation of intended use of the claimed invention and therefore not given patentable weight beyond the capability of the processing device to receive data indicating the position of a first reference device positioned at “one of the landmark locations”.